DETAILED ACTION
Applicant’s 10/08/2020 response to the previous 07/10/2020 Office action has been considered and entered.

This is the First Final Office Action on the Merits and is directed towards claims 1-3, 6 and 8-11 as amended and/or filed on 10/08/2020.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 24 October 2012 (20121024).

The present application, effectively filed on or BEFORE March 16, 2013, is being examined under the first inventor to INVENT provisions of the AIA .

Priority
This application is a CONTINUATION of 15/694,485 FILED 09/01/2017 NOW U.S. PATENT NUMBER 10506758 (Parent Application), 15/694,485 is a CONTINUATION of 14/437,985 FILED 04/23/2015 NOW U.S. PATENT NO. 9750174; 14/437,985 is a 371 of PCT/US2013/066639 FILED 10/24/2013; PCT/US2013/066639 has PROVISIONAL APPLICATION NUMBER 61/718,073 FILED 10/24/2012.

See MPEP §201.07[R-08.2017].  In accordance with MPEP §609.02 [R-07.2015] Section A. 2 and MPEP §2001.06(b)[R-08.2017] (last paragraph), the Examiner has reviewed and A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Response to Amendments/Arguments
Applicant’s 10/08/2020 amendments to the independent claims and arguments in support thereof with respect to the rejection(s) of claim(s) as set forth in said previous Office action have been fully considered and they are not persuasive.  Applicant argues inter alia that the cited prior art fails to show certain limitations such as for example a “seed firmer”.  This is not persuasive because Bergen expressly discloses a seed firmer as “packer wheel” as explained below.  Accordingly the rejection is sustained and expounded upon below to show where the limitations have always been present in the art already cited. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,413,685 A to Gremelspacher; Philip E. et al. (06/18/2020 IDS Cite. NO. 1) in view of US 20130112124 A1 to Bergen; Gary et al. (Bergen).

Regarding claim 1 Gremelspacher teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    837
    583
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    711
    833
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    732
    795
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    470
    619
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    952
    579
    media_image5.png
    Greyscale


sensing cutting depth with the sensor 108 on the seeder as the seeder seeds the field in Col. 3, lines 5+, Figures 3 and 6 and Col. 5, Lines 17+ below:
“(14) As shown in FIGS. 3 and 6, the position of the adjustment bar 62 is sensed by a sturdy metal rod 100, welded or otherwise secured to one rod plate 76 holding bar 62. The metal rod 100 is attached at its opposite end 102 to a U-shaped piece 104 provided with holes (not shown) therein which are adapted to securely accommodate the shaft 106 of a potentiometer 108 therethrough. As the position of the adjustment bar 62 is moved by the relative extension of the hydraulic piston rod 75, the rod 100 will be moved longitudinally. The movement of the rod 100 is transformed to rotational movement of the potentiometer shaft 106 by piece 104. The change in electrical potential at the potentiometer 108 is transmitted to the control box 36 by cable 110 and translated into one of the numerical representations on the display 42 by known electrical read-out techniques. In this embodiment, the display range is divided into a digital read-out of numbers 1 to 17 for the normal range of depth adjustment of a corn planter. If the adjustment bar 62 assumes a position between display values, an incomplete numerical image will be displayed as at 111 in FIG. 7, to so indicate an intermediate position to the operator.” ; and 

displaying on a display associated with the seeder a representation of cutting depth of the seed trench in for example, Col. 5 above “In this embodiment, the display range is divided into a digital read-out of numbers 1 to 17 for the normal range of depth adjustment of a corn planter. If the adjustment bar 62 assumes a position between display values, an incomplete numerical image will be displayed as at 111 in FIG. 7, to so indicate an intermediate position to the operator.”  and the ABSTRACT:
“An apparatus is provided for remote selective operator adjustment and display of the position of adjustment of a plurality of ground-supported planting units of a planter. The apparatus includes a planter gauge wheel on each unit adjustably mounted thereto and supporting each unit over the ground. A position sensor on each unit conveys gauge wheel adjustment information for numerical display on a central control box mounted adjacent to the planter operator's 

While it is considered that Gremelspacher; Philip E. et al. teaches sensing cutting depth as the seeder seeds as explained above Gremelspacher does not appear to expressly disclose that the sensor is associated with a seed firmer on the seeder.

Bergen teaches a sensor 60C is associated with a seed firmer 40 through associated linkages on a seeder in figures 1 and 6 below:

    PNG
    media_image6.png
    564
    731
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    548
    879
    media_image7.png
    Greyscale

And associated descriptive texts including for example paragraph:
“[0143] In another arrangement, the height of the tool bar is controlled by a sensor 60E sensing the actual force applied by the ground on at least one of the packer wheels.”

Further, Gremelspacher Figures 7-9 are considered as teaching displaying on a display associated with the seeder a representation of cutting depth of the seed trench as explained above, if applicant is of the opinion that Gremelspacher; Philip E. et al. does teach displaying on a display then resort may be had to for example Bergen to teach displaying on a display associated with the seeder a representation of cutting depth of the seed trench in figure 11A reproduced immediately below:

    PNG
    media_image8.png
    525
    754
    media_image8.png
    Greyscale


Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of sensing and displaying trench cutting depth information. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the cutting depth would be displayed. 

Therefore, the results would have been predictable to one of ordinary skill in the art.
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Bergen to the prior art of Gremelspacher as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 2 and the limitation the method of claim 1, wherein the representation of the cutting depth provides a linear distance dimension see Bergen Figure 11A above.
  
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Bergen to the prior art of Gremelspacher as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 3 and the limitation the method of claim 1, wherein the representation of the cutting depth comprises a range indicator format see Bergen Figure 11A above.
  
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Bergen to the prior art of Gremelspacher as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”
Regarding claim 6 and the limitation an apparatus for monitoring and displaying readings associated with a sensor measuring cutting depth of a seed trench on a seeder as the seeder seeds a field, the apparatus comprising: a seeder implement; a seed firmer (Bergen packer wheel 40) on the seeder implement; a sensor associated with the seed firmer and which measures height of a seed furrow sidewall of the seed trench; and a display associated with the seeder adapted to display a representation of cutting depth of the seed trench based on the sensor see the teachings of both references as explained above with regard to sensor locations on the “packer wheels” which are incorporated herein.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Bergen to the prior art of Gremelspacher as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 8 and the limitation apparatus of claim 6, wherein the seeder comprises: 
a row unit frame supporting an opening disc adapted to open the seed trench in a soil surface as the row unit advances in a forward direction of travel see Bergen para:
“[0128] An opener 51 includes a ground opening element 51A connected to a shank 51B. The ground opening element can be of many different types such as points which knock on to or engage on to the shank or other types such as disk openers.”


“[0145] The sensing system 60T includes a gauge wheel 601 shown in FIG. 10 and including a mounting arrangement as described above in respect of the packer wheel 40. The gauge wheel is arranged to run in the ground between two furrows or in advance of the furrow formation so as to determine ground height. Thus there is no hoe 50 carried on the mounting for the gauge wheel.”, 

said row unit frame further supporting and a depth adjustment assembly having a plurality of selectable positions, each of said selectable positions establishing a selected trench depth by limiting an amount of upward travel of said gauge wheel relative to said opener disc in Bergen para:
“[0147] The control system 60 is responsive to the signals from the sensing transducers 60F and 60G of the sensing system 60T and is arranged to keep the depth of penetration at a predetermined substantially constant value. As the packer wheel and the gauge wheel are mounted from the tool bar on supports having a symmetrical geometry of movement and a height of the packer wheel and a height of the ground wheel are measured by symmetrical component on the supports, the depth of penetration of the packer wheel in the ground is proportional to the difference between the signals from the transducers 60F and 60G. The controller 60 then uses this signal to change the height of the frame to increase or decrease the force on the packer wheel to increase or decrease the depth of penetration of the seeding opener and the depth of the furrow.”, 

whereby said selected trench depth corresponds to a height of said row unit frame relative to said soil surface in para:
“[0144] Also in FIG. 6 is shown a sensing system generally indicated at 60T for providing an output signal indicative of a depth of penetration of the packer wheel of one of the seeding elements from a surface of the ground as the depth changes due to changes in soil conditions.”.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Bergen to the prior art of Gremelspacher as explained 

Regarding claim 9 and the limitation apparatus of claim 6, wherein the sensor is mounted on a bracket proximate to the seed firmer see Berger Figure 6 above.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Bergen to the prior art of Gremelspacher as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 10 and the limitation method of claim 1, wherein the seeder comprises: a row unit frame supporting an opening disc adapted to open the seed trench in a soil surface as the row unit advances in a forward direction of travel, said row unit frame further supporting a gauge wheel pivotally mounted to said row unit frame by a gauge wheel arm, said row unit frame further supporting and a depth adjustment assembly having a plurality of selectable positions, each of said selectable positions establishing a selected trench depth by limiting an amount of upward travel of said gauge wheel relative to said opener disc, whereby said selected trench depth corresponds to a height of said row unit frame relative to said soil surface see the rejection of corresponding parts of claim 8 above incorporated herein by reference.  
  
Regarding claim 11 and the limitation method of claim 1, wherein the sensor is mounted on a bracket proximate to the seed firmer see the rejection of corresponding parts of claim 9 above incorporated herein by reference.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20210209

/BEHRANG BADII/Primary Examiner, Art Unit 3665